Citation Nr: 1013470	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  00-12 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cervical spine disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1972 
to November 1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, found no new 
and material evidence to reopen claims of entitlement to 
service connection for cervical spine disability and for low 
back disability.

The Veteran testified at a Board hearing at the RO in 
November 2001.

This case was previously before the Board on multiple 
occasions.  It was most recently before the Board in August 
2008, after having been remanded to the Board from the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2008, the Board remanded the case to the RO to ensure 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) in accordance with the Court's decision; the Board 
also directed that clarification be obtained from the Veteran 
with regard to his desire for a new Board hearing in light of 
confusion created from an erroneous letter sent to the 
Veteran concerning his prior hearing.  Clarification 
regarding the Veteran's desire to have a new Board hearing 
has now been received at the Board in March 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Board notes that the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge in November 2001.  
The Veteran was sent a letter, dated July 2008, erroneously 
indicating that that the undersigned Veterans Law Judge is no 
longer at the Board.  The Veteran was asked if he desired a 
new Board hearing, and the Veteran replied in August 2008 
that he desired to testify at a new Board hearing.

In light of the fact that the July 2008 letter was in error, 
the Board's prior remand directed that the Veteran should be 
contacted so that it could be explained that the Veterans Law 
Judge who held the November 2001 hearing is, in fact, still 
at the Board.  This information was included in a letter sent 
to the Veteran in October 2008, and the Veteran was asked if 
he still desires a new Board hearing.  The Veteran did not 
reply with any new clarification of his intentions at that 
time.  However, following another attempt to obtain 
clarification of the Veteran's intentions, the Veteran 
submitted a signed statement in March 2010 expressly 
requesting to be scheduled for another Board videoconference 
hearing.

Under the unusual circumstances of this case, and to ensure 
that full compliance with due process requirements have been 
met, the Board finds that the Veteran should be granted the 
new Board hearing that he seeks.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a 
Board videoconference hearing at the RO.  
The RO should notify the appellant and his 
representative of the date, time and place 
of the hearing.  After the hearing is 
conducted, or in the event the appellant 
withdraws his hearing request or fails to 
report for the hearing, the claims file 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


